Name: Council Decision (EU) 2016/1838 of 13 October 2016 on guidelines for the employment policies of the Member States for 2016
 Type: Decision
 Subject Matter: economic geography;  education;  employment;  national accounts;  economic conditions;  labour market;  social affairs
 Date Published: 2016-10-18

 18.10.2016 EN Official Journal of the European Union L 280/30 COUNCIL DECISION (EU) 2016/1838 of 13 October 2016 on guidelines for the employment policies of the Member States for 2016 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 148(2) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), After consulting the Committee of the Regions, Having regard to the opinion of the Employment Committee (3), Whereas: (1) The Treaty on the Functioning of the European Union (TFEU) stipulates that Member States and the Union are to work towards developing a coordinated strategy for employment and particularly for promoting a skilled, trained and adaptable workforce as well as labour markets that are responsive to economic change with a view to achieving the objectives defined in Article 3 of the Treaty on European Union. (2) The Europe 2020 strategy for smart, sustainable and inclusive growth (Europe 2020 strategy) proposed by the Commission enables the Union to turn its economy towards smart, sustainable and inclusive growth, accompanied by high level employment, productivity and social cohesion. Five headline targets constitute shared objectives which guide the action of the Member States, and take into account their relative starting positions and national circumstances as well as the positions and circumstances of the Union. On 14 July 2015, the Council adopted Recommendation (EU) 2015/1184 (4) on broad guidelines for the economic policies of the Member States and of the Union. Furthermore, on 5 October 2015, the Council adopted Decision (EU) 2015/1848 (5) on guidelines for the employment policies of the Member States for 2015 (employment guidelines). Those two sets of guidelines form the integrated guidelines for implementing the Europe 2020 strategy (Europe 2020 integrated guidelines). The European Employment Strategy has the leading role in the implementation of the employment and labour market objectives of the Europe 2020 strategy. (3) The Europe 2020 integrated guidelines are in line with the conclusions of the European Council of 17 and 18 March 2016 and with the Stability and Growth Pact. They give precise guidance to the Member States on defining their National Reform Programmes and on implementing reforms, while reflecting interdependence. The employment guidelines should form the basis for any country-specific recommendations the Council may address to the Member States under Article 148(4) TFEU, in parallel with the country-specific recommendations addressed to the Member States under Article 121(2) TFEU. The employment guidelines should also form the basis for the establishment of the Joint Employment Report sent annually by the Council and the Commission to the European Council. (4) The examination of Member States' National Reform Programmes contained in the Joint Employment Report shows that Member States should make every effort to boost demand for labour, enhance labour supply, skills and competences, enhance the functioning of labour market, foster social inclusion, combat poverty and promote equal opportunities. (5) Member States should explore the use of the European Social Fund when implementing the employment guidelines. (6) The employment guidelines should remain stable to ensure a focus on their implementation. Any updating of the employment guidelines should therefore remain strictly limited. In the light of an assessment of the developments of the labour markets and the social situation since the adoption of the employment guidelines in 2015, no update is necessary. The reasons for their adoption in 2015 remain valid, therefore those guidelines should be maintained, HAS ADOPTED THIS DECISION: Article 1 The guidelines for the employment policies of the Member States, as set out in the Annex to Decision (EU) 2015/1848, are maintained for 2016 and shall be taken into account by the Member States in their employment policies. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 13 October 2016. For the Council The President J. RICHTER (1) Opinion of 15 September 2016 (not yet published in the Official Journal). (2) OJ C 264, 20.7.2016, p. 134. (3) Opinion of 16 February 2016. (4) Council Recommendation (EU) 2015/1184 of 14 July 2015 on broad guidelines for the economic policies of the Member States and of the European Union (OJ L 192, 18.7.2015, p. 27). (5) Council Decision (EU) 2015/1848 of 5 October 2015 on guidelines for the employment policies of the Member States for 2015 (OJ L 268, 15.10.2015, p. 28).